     6:18-cv-00056-RAW-SPS Document 346 Filed in ED/OK on 06/09/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION,                                )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  ) Case No. 18-cv-56-RAW-SPS
                                                    )
MCKESSON CORPORATION;                               )
CARDINAL HEALTH, INC.;                              )
CARDINAL HEALTH 110, LLC;                           )
AMERISOURCEBERGEN DRUG                              )
CORP.;                                              )
CVS PHARMACY, INC.;                                 )
OKLAHOMA CVS PHARMACY, LLC;                         )
WALGREEN CO.; and                                   )
WAL-MART STORES, INC.,                              )
                                                    )
         Defendants.                                )

                    ORDER REGARDING MOTIONS TO COMPEL

         The pending referred matters in this case come before the undersigned Magistrate

Judge for final disposition pursuant to 28 U.S.C. § 636(b)(1)(A), and the undersigned

Magistrate Judge hereby makes the following orders:

               1.      Regarding the Plaintiff’s Motion to Compel Discovery From CVS

         Pharmacy, Inc. and Oklahoma CVS Pharmacy, LLC and Request for a Remedial

         Order [Docket No. 316], the Court finds as follows:

                       a. As to disclosure of persons with relevant information, the motion

                          is GRANTED;
 6:18-cv-00056-RAW-SPS Document 346 Filed in ED/OK on 06/09/21 Page 2 of 2




                    b. As to demand for more specific responses, the motion is DENIED

                        as to responses related to documents already produced in the

                        Multi-District Litigation (“MDL”), but is GRANTED as to all

                        other documents. The Defendant must produce them either by

                        narrative response or by bates range as appropriate.

                    c. As to search terms, the motion is DENIED as to search terms

                        utilizing an asterisk (“*”) or the search term “controlled

                        substance” but is otherwise GRANTED.

             2.     Regarding the Plaintiff’s Motion to Compel Against Wal-Mart Stores,

      Inc. Regarding Custodial Files [Docket No. 325], the motion is GRANTED. The

      Defendant is directed to substitute the five custodians named therein for five

      previously-identified custodians at their discretion.

      The above-named Defendants are directed to supplement their discovery response

herewith within twenty-one (21) days.

      IT IS SO ORDERED this 9th day of June 2021.


                                  _____________________________________
                                  STEVEN P. SHREDER
                                  UNITED STATES MAGISTRATE JUDGE




                                            -2-
